DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/20, 9/30/19 and 8/26/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regard to claims 17, 22, 23, 24, 25 and 26 it is unclear what the metes and bounds are of the limitation “includes the drive machine.”  The gearbox and drive machine are separate elements according to claim 11; how does “includes” further limit the claims?
	With regard to claims 18, 27 and 28, it is unclear what the metes and bounds are of a “heat conducting manner.”  
	With regard to claims 16 and 21, applicant claims “particularly a dry brake;” it is unclear if applicant is stating a firm limitation or simply suggesting it might be a dry brake.
	With regard to claims 14 and 20, applicant uses the term “and/or”.  This indefinite as it is unclear as to the scope of the claims.
	***due to the large amount of indefiniteness in the claim language, the claims are virtually unexaminable in terms of metes and bounds, however in order to further prosecution, Examiner has attempted to make a prior art rejection are best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO2013/01801.

The examiner adopts the position that WO2013/01801 anticipates applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT search report 10/4/2018 (and subsequent written opinion) of PCT/EP2018/050846 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.

Claim(s) 11-28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US2014/231174.

The examiner adopts the position that US2014/231174 anticipates applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT search report 10/4/2018 (and subsequent written opinion) of PCT/EP2018/050846 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.

Claim(s) 11-28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by EP1750965.

The examiner adopts the position that EP1750965 anticipates applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT search report 10/4/2018 (and subsequent written opinion) of PCT/EP2018/050846 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.

Claim(s) 11-28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO2008/025691.

The examiner adopts the position that WO2008/025691anticipates applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT search report 10/4/2018 (and subsequent written opinion) of PCT/EP2018/050846 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/               Primary Examiner, Art Unit 3655